SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 14, 2007 CHINESE MANUFACTURERS ONLINE CORP. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) DELAWARE 000-51884 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 115 Route 46 West, Suite B-12 Mountain Lakes, New Jersey 07046 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (973) 299-9888 (ISSUER TELEPHONE NUMBER) (FORMER NAME AND ADDRESS) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT (1) Previous Independent Auditors: (i) On November 14, 2007, Gately & Associates (“Gately”) was dismissed as independent auditor for the Company.On November 14, 2007, the Company engaged Webb &
